                                                    UNITED STATES DISTRICT COURT 
                                                       DISTRICT OF MINNESOTA 
     

    Tao J.,                                                           Case No. 18‐CV‐1845 (NEB/HB) 
                                                                                     
                      Petitioner,                                                    
                                                                                     
    v.                                                              ORDER ACCEPTING REPORT AND 
                                                                          RECOMMENDATION 
    SECRETARY OF DEPARTMENT OF 
    HOMELAND SECURITY; GENERAL 
    WILLIAM BARR, United States Attorney 
    General; PETER BERG, ICE Field Office 
    Director; and KURT FREITAG, Freeborn 
    County Sheriff,1 
     
                      Respondents. 
     
 
              This  is  a  habeas  action  brought  under  28  U.S.C.  §  2241  by  Petitioner  Tao  J.,  a 

removable  alien  being  held  in  custody  by  Immigration  and  Customs  Enforcement 

(“ICE”). Petitioner seeks to be released pending the resolution of an appeal taken by the 

Department  of  Homeland  Security  (“DHS”)  to  a  grant  of  asylum  by  an  Immigration 

Judge  (“IJ”).  [See  ECF  No.  1  (“Pet.”)  at  6,  8.]  In  a  Report  and  Recommendation  dated 

November 2, 2018 [ECF No. 14 (“R&R”)], United States Magistrate Judge Hildy Bowbeer 

recommended that an IJ provide Petitioner with a bond hearing. Respondents Secretary 


                                                            
  Pursuant  to  Fed.  R.  Civ.  P.  25(d),  the  Court  orders  that  William  Barr,  United  States 
1

Attorney  General  shall  replace  Jefferson  Sessions  and  Peter  Berg,  Acting  Field  Office 
Director,  United  States  Immigration  and  Customs  Enforcement  shall  replace  Scott 
Baniecke on the case caption. 
of the Department of Homeland Security, United States Attorney General William Barr 

and Peter Berg, acting ICE Field Office Director (collectively, the “government”) object to 

the R&R. Based on a de novo review of the R&R, see 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 

72(b), the Court overrules government’s objections, accepts the R&R, and requires that 

Petitioner be provided with a bond hearing before an IJ within thirty days of this order. 

                                       BACKGROUND 

       The undisputed facts are set forth in the R&R and are incorporated by reference 

for purposes of the government’s objections. In short, Petitioner, a citizen and national of 

China, entered the United States on December 9, 2009, on a student visa, and became a 

legal permanent resident on June 10, 2015. (R&R at 2.) On January 23, 2018, Petitioner was 

convicted of possessing more than ten pounds of marijuana, in violation of South Dakota 

Codified Law 22‐42‐6. (Id.) Petitioner was committed to ICE custody on January 31, 2018. 

(Id.) Petitioner requested to be released on bond, but the IJ denied the request and found 

he  was  subject  to  mandatory  detention  under  8  U.S.C.  §  1226(c).  (Id.)  An  order  for 

mandatory  detention  was  issued  on  February  20,  2018.  (Id.)  On  April  27,  2018,  an  IJ 

granted  Petitioner’s  application  for  asylum  pursuant  to  his  demonstrated  past 

persecution based on religion, and fear of future persecution. (Id.) The IJ did not order 

Petitioner  removed.  (R&R  at  2‐3.)  DHS  appealed  the  IJ’s  decision  to  the  Board  of 

Immigration Appeals (“BIA”) on May 18, 2018. (R&R at 3.) To this Court’s knowledge, 

that appeal remains pending. 



                                                2 
              In  the  R&R,  Judge  Bowbeer  concluded  that  Petitioner’s  continued  detention 

without a bond hearing would deprive him of his right to due process under the Fifth 

Amendment. (R&R at 14‐15.) Judge Bowbeer recommended that the § 2241 petition be 

granted  in  part,  in  that  Petitioner  be  provided  with  a  bond  hearing  before  an  IJ  to 

determine whether his continued detention is necessary to protect the public or prevent 

him  from  fleeing  during  the  pendency  of  immigration  proceedings.  (Id.  at  15.)  Judge 

Bowbeer recommended that the Petition be denied with respect to the Petitioner’s request 

for immediate release. (Id.)  

              The government filed an objection to the R&R on November 16, 2018. [ECF No. 15 

(“Resps’ Obj.”).] The government disagrees that Petitioner is entitled to a bond hearing. 

(Id. at 2). The government argues that Petitioner’s removability is established based upon 

the IJ’s finding that Petitioner is removable to China by clear and convincing evidence, 

due to his conviction for possession of greater than 10 pounds of marijuana. (Resps’ Obj. 

at  3.)  Further,  the  government  argues  that  while  the  writ  of  habeas  corpus  may  be  an 

appropriate  safety  valve  to  protect  an  individual’s  due  process  clause  rights  in 

extraordinary cases, this is not such a case. 

              On January 16, 2019, Petitioner filed his response to the government’s objection, 

stating that the R&R should be adopted in full.2 [ECF No. 17 at 2.] Because no party has 

                                                            
2 The Court notes that this document was filed as an “objection;” however, the title of the 
document is “Follow the Decision.” The Court considers ECF No. 17 as a response to the 
government’s objection. 


                                                               3 
objected to the R&R’s conclusion that Petitioner’s request for immediate release should 

be  denied,  the  Court  reviews  that  conclusion  for  clear  error.  See  Fed.  R.  Civ.  P.  72(b); 

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, 

the Court accepts the R&R’s conclusion that the request for immediate release be denied. 

                                            ANALYSIS 

       Detention under 8 U.S.C. § 1226(c) is mandatory during removal proceedings for 

certain  criminal  aliens  such  as  Petitioner.  The  Supreme  Court  has  held  that  detention 

under § 1226(c) is consistent with the Due Process Clause for the “brief period necessary” 

required to complete removal proceedings. See Demore v. Kim, 538 U.S. 510, 513 (2003). 

However, constitutional concerns arise when detention ceases to be brief. See Zadvydas v. 

Davis, 533 U.S. 678, 682 (2001) (holding that “[a] statute permitting indefinite detention of 

an alien would raise a serious constitutional problem”); Reno v. Flores, 507 U.S. 292, 306, 

(1993) (“It is well established that the Fifth Amendment entitles aliens to due process of 

law in deportation proceedings.”) To avoid due process concerns, courts have construed 

§ 1226(c) to have a reasonableness limitation on the length of detention. See, e.g., Reid v. 

Donelan, 819 F.3d 486 (1st Cir. 2016), withdrawn, Reid v. Donelan, No. 14–1270, 2018 WL 

4000993 (1st Cir. May 11, 2018); Diop v. ICE/Homeland Sec., 656 F.3d 221, 235 (3rd Cir. 2011); 

Lora v. Shanahan, 804 F.3d 601, 614 (2nd Cir. 2015), cert. granted, vacated, Shanahan v. Lora, 

138  S.  Ct.  1260  (2018).  Recently,  the  Supreme  Court  has  rejected  using  the  canon  of 

constitutional  avoidance  to  employ  an  implicit  temporal  limitation  on  pre–removal 



                                                   4 
detention,  finding  the  plain  language  of  §  1226(c)  unambiguously  “makes  clear  that 

detention  of  aliens  within  its  scope  must  continue  ‘pending  a  decision’  on  removal.” 

Jennings v. Rodriguez, 138 S. Ct. 830, 835, (2018) (emphasis in original). Despite reversing 

the  Ninth  Circuit’s  holding  that  aliens  detained  under  §  1226(c) were  entitled  to  bond 

hearings  every  sixth  months,  Jennings  did  not  address  whether,  at  a  certain  point, 

prolonged detention implicates the Due Process Clause. Id. at 851. 

       Both  Petitioner  and  the  government  agree  that  due  process  imposes  some 

limitations on § 1226(c) detention. The parties differ, though, on when detention becomes 

so  unreasonably  long  as  to  violate  due  process.  Specifically,  the  government  contends 

that  only  in  “extraordinary  cases”  when  the  government  causes  unreasonable  delay 

should a petitioner be entitled to a bond hearing. (Resps’ Obj. at 5, 10); see Demore, 538 

U.S. at 532–33 (Kennedy, J. concurring) (“were there to be an unreasonable delay by the 

[government]  in  pursuing  and  completing  deportation  proceedings,  it  could  become 

necessary then to inquire whether the detention is … to incarcerate for other reasons.”).  

This argument fails to recognize that the Supreme Court limited its Demore holding to a 

brief period of detention under § 1226(c). See Muse v. Sessions, No. 18‐CV‐0054 (PJS/LIB), 

2018  WL  4466052,  at  *2  (D.  Minn.  Sept.  18,  2018)  (discussing  and  citing  the  “repeated 

references to the brevity of detention under § 1226(c)”in Demore). Moreover, as noted by 

many  other  courts,  Jennings  remanded  the  issue  of  the  constitutionality  of  prolonged 

detention under § 1226(c), and thus it did not abrogate previous circuit court holdings 



                                                 5 
“that detention under § 1226(c) may violate due process if unreasonably long.” Oscar C. 

L. v. Green, No. CV 18‐9330 (KM), 2019 WL 1056032, at *2 (D.N.J. Mar. 6, 2019) (citing and 

quoting Borbot v. Warden Hudson Cty. Corr. Facility, 906 F.3d 274, 278 (3d Cir. 2018) and 

Dryden  v.  Green,  321  F.  Supp.  3d  496,  502  (D.N.J.  2018)).  The  Court  therefore  is 

unpersuaded  that  the  detention  can  become  unconstitutionally  prolonged  only  in  the 

instance where the government is engaging in dilatory tactics. 

              As correctly analyzed by Judge Bowbeer, the Eighth Circuit has not addressed the 

issue  of  prolonged  detention  under  §  1226(c)  post–Jennings,  but  other  courts  have 

adopted a fact–based inquiry when determining whether detention is reasonable. (R&R 

at 9 (citing Muse v. Sessions, No. 18‐CV‐0054 (PJS/LIB), 2018 WL 4466052, at *2 (D. Minn. 

Sept.  18,  2018).)3  In  assessing  due  process  challenges  to  §  1226(c)  detentions,  courts 

consider several factors to determine when “continued detention becomes unreasonable 

and  the  Executive  Branch’s  implementation  of  §  1226(c)  becomes  unconstitutional 

unless” a bond hearing is provided. Muse, 2018 WL 4466052, at *3 (citation and quotation 

marks  omitted).  These  factors  include:  (1)  the  total  length  of  detention  to  date;  (2)  the 

                                                            
3  In  a  footnote  to  the  Muse  decision,  Judge  Schiltz  acknowledged  that  the  First  Circuit 
withdrew its decision in Reid following the Supreme Court’s opinion in Jennings. Muse, 
2018  WL  4466052,  at  *3  n.3.  Nonetheless,  the  Court  agrees  with  Judge  Schiltz’s 
determination that “[t]he Reid factors ‘represent a reasonable framework for balancing 
the  due  process  interests  at  stake’  even  though  they  were  ‘originally  adopted  in  the 
context  of  reading an implicit reasonableness limitation  into § 1226(c),’ Portillo v.  Hott, 
No. 1:18‐470, 2018 WL 3237898, at *7‐9 (E.D. Va. July 3, 2018), and even though the First 
Circuit withdrew the Reid decision after the Supreme Court decided Jennings, 2018 WL 
4000993.” Id. 


                                                               6 
likely  duration  of  future  detention;  (3)  the  conditions  of  detention;  (4)  delays  of  the 

removal  proceedings  caused  by  the  detainee;  (5)  delays  of  the  removal  proceedings 

caused by the government; and (6) the likelihood that the removal proceedings will result 

in a final order of removal. Id. 

       The  first  factor  evaluates  the  length  of  detention  to  date.  This  inquiry 

“contemplates how long th[e] deprivation has lasted…” and is critical of detention that a 

can no longer be categorized as “brief.” Id. at *4; Mohamed v. Sec’y, Dep’t of Homeland Sec., 

No. 17‐CV‐5055 (DWF/DTS), 2018 WL 2392205, at *5 (D. Minn. Mar. 26, 2018) (providing 

that the longer detention continues, the harder it is to justify continued detention), Report 

and  Recommendation  adopted,  No.  17‐CV‐5055  (DWF/DTS),  2018  WL  2390132  (D.  Minn. 

May  25,  2018).  Petitioner  has  been  detained  since  January  31,  2018,  or  for  about  14.5 

months. Although there is no bright–line rule for what constitutes a reasonable length of 

detention, Petitioner’s detention has lasted beyond the “brief” period assumed in Demore. 

See Demore, 538 U.S. at 526, 529 (noting “in the majority of cases [detention] lasts for less 

than 90 days”). Other courts have required bond hearings for detentions of similar and 

much shorter lengths. See Muse, 2018 WL 4466052, at *4 (collecting cases). The length of 

Petitioner’s detention thus weighs in favor of granting relief. 

       The  second  factor  considered  is  the  likely  duration  of  future  detention  in  the 

absence  of  judicial  relief.  The  government  rejects  the  R&R  and  Muse’s  approach  of 

considering  the  anticipated  duration  of  all  removal  proceedings,  including 



                                                 7 
administrative and judicial appeals. (See Resps’ Obj. at 6.) According to the government, 

this approach requires speculation and improperly considers the length of an appeal to 

the  Eighth  Circuit,  which  would  be  under  a  different  statute,  8  U.S.C.  §  1231.  (Id.) 

Regardless of whether the Court considers the time frame during a possible appeal to the 

Eighth Circuit, removal proceedings here are certain to continue for many more months 

and are not “in their  final stage.” (Resps’ Obj. at 8.) The government appealed the IJ’s 

grant of asylum to Petitioner on May 17, 2018 and it is impossible to know when the BIA 

will  rule  on  that  appeal.  Moreover,  as  noted  by  the  R&R,  although  Petitioner  has 

conceded removability, there is not yet a final order of removal. Additionally, should the 

government be successful in its appeal, it is likely that Petitioner will appeal to the Eighth 

Circuit which could extend Petitioner’s detention for many months. Because Petitioner 

may be detained for many months before removal proceedings are complete, this factor 

supports granting relief. 

       The  third  factor  considers  the  conditions  of  Petitioner’s  detention.  “Aliens  held 

under § 1226(c) are subject to civil detention rather than criminal incarceration.” Muse, 

2018 WL 4466052, at *5 (citation and quotation marks omitted). Whether the conditions 

of  civil  immigration  detention  are  meaningfully  different  from  those  of  criminal 

detention factors into the reasonableness of Petitioner’s detention. Jamal A. v. Whitaker, 

No. 18‐CV‐1228 (PJS/BRT), 2019 WL 549722, at *4 (D. Minn. Jan. 22, 2019) (citation and 

quotation marks omitted). The government does not dispute that Petitioner is being held 



                                                8 
at  a  criminal  correctional  facility,  (Resps’  Obj.  at  8.)  and  thus  this  factor  weighs  in 

Petitioner’s favor. 

       The  fourth  factor  weighs  whether  the  detainee  has  caused  any  delays  of  the 

removal  proceedings.  The  government  concedes  that  Petitioner  has  not  caused  any 

delays,  (Resps’  Obj.  at  8),  and  the  Court  agrees  Petitioner  has  not  engaged  in  dilatory 

tactics and finds this factor favors granting relief. See Ly v. Hansen, 351 F.3d 263, 272 (6th 

Cir. 2003) (balancing petitioner’s right to “explore avenues of relief” against engaging in 

dilatory  tactics  to  stall  deportation  and  compel  release  from  detention).  Petitioner  is 

entitled  to  raise  legitimate  defenses  to  removal,  including  seeking  asylum,  and  such 

challenges  to  his  removal  cannot  undermine  his  claim  that  detention  has  become 

unreasonable.  See  Hernandez  v.  Decker,  No.  18‐CV‐5026  (ALC),  2018  WL  3579108,  at  *9 

(S.D.N.Y.  July  25,  2018)  (“the  mere  fact  that  a  noncitizen  opposes  his  removal  is 

insufficient to defeat a finding of unreasonably prolonged detention, especially where the 

Government  fails  to  distinguish  between  bona  fide  and  frivolous  arguments  in 

opposition”). This factor favors Petitioner. 

       The  fifth  factor  considers  any  delays  in  the  removal  proceedings  caused  by  the 

government. The Court agrees with the government that it has not caused any delays in 

the removal proceedings and, like Petitioner, has the right to makes arguments in support 

of its position. See Muse, 2018 WL 4466052, at *6 (concluding that the government did not 




                                                  9 
engage in dilatory tactics when it only advanced non–frivolous arguments). Therefore, 

this factor supports continued detention. 

       The last factor weighs the likelihood that the removal proceedings will result in a 

final order of removal. The Court agrees it is not in the position to weigh the merits of the 

removal order and thus finds this factor to be neutral. The Court cannot predict what will 

occur with DHS’s appeal to the BIA, and thus does not have a sufficient basis to determine 

whether Petitioner will likely be removed. 

       In  sum,  because  the  analysis  ultimately  weighs  in  favor  of  granting  relief,  the 

Court rules that Petitioner is entitled to a bond hearing before an immigration judge to 

determine whether he is a flight risk or danger to the community. Continued detention 

without  a  bond  hearing  would  otherwise  deprive  Petitioner’s  rights  under  the  Due 

Process  Clause.  See  Muse,  2018  WL  4466052,  at  *6  (“Such  a  hearing  will  protect  both 

Muse’s rights under the Due Process Clause and the government’s legitimate interest in 

detaining a removable alien when such detention is necessary to serve the purposes of 

§ 1226(c).”) (citing Portillo, 2018 WL 3237898, at *8). 

        

        

        

        

        



                                               10 
                                       CONCLUSION 

        Based on the foregoing, and on all the files, records, and proceedings herein, the 

Court OVERRULES Respondents’ objections [ECF No. 15], and ACCEPTS the R&R [ECF 

No. 14]. 

       IT IS HEREBY ORDERED THAT: 

       1. The R&R is hereby ACCEPTED; 

       2. The Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 [ECF No. 1] is 

            GRANTED IN PART, and DENIED IN PART, as follows: 

              a. An  Immigration  Judge  must  provide  Petitioner  with  a  bond  hearing 

                 within thirty days of this Order. At the bond hearing, the Immigration 

                 Judge must make an individualized determination regarding whether 

                 detention is necessary to protect the community or to prevent Petitioner 

                 from fleeing; and  

              b. The Petitioner’s request for immediate release is DENIED. 

LET JUDGMENT BE ENTERED ACCORDINGLY. 

Dated: April 30, 2019                               BY THE COURT: 
 
                                                    s/Nancy E. Brasel                
                                                    Nancy E. Brasel 
                                                    United States District Judge 




                                              11 
